DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-20 filed 7/24/2019 are allowed for the reasons set forth below. 

Re Claim 1: 
Xuan Luo, et al., “Pepper’s Cone: An Inexpensive Do-It-Yourself 3D Display”, UIST 2017, Oct. 22-25, 2017, Quebec City, QC, Canada, pp. 1-11 (hereinafter Luo) teaches a system, comprising: 
A docking station comprising a cone (100) for use in a Pepper’s Ghost illusion, the cone comprising a conical wall of semi-reflective material (100) (
Luo teaches FIG. 1 and Abstract a plastic cone for Pepper’s Ghost Illusion); 
the docking station providing a known physical relationship between the cone and a dockable device when the dockable device is docked (Luo teaches at FIG. 1 a nickel for removably attaching the plastic cone to the surface of the display of the Ipa and at “Results” Section that the IPAD has a 2732*2048 resolution LED-backlit LCD display (as a backlit LCD or LED display is a light emissive display). Hong teaches at FIG. 2 and Paragraph 0060 a light emissive display 130); and 

Luo teaches at “Reflector” section that transparent reflectors provided a much stronger illusion and at FIG. 1 and Introduction—fourth paragraph that a display of the IAD renders a distorted image to compensate for the distortion introduced by the reflector and at “Results” Section that the IPAD has a 2732*2048 resolution LED-backlit LCD display (as a backlit LCD or LED display is a light emissive display). Hong teaches at FIG. 2 and Paragraph 0060 a light emissive display 130); 
[the docking station comprising] a physical engagement detector other than a touch surface operable to detect the proper engagement of the dockable device with the docking station (
Luo teaches at “Results” Section that the IPAD has a 2732*2048 resolution LED-backlit LCD display (as a backlit LCD or LED display is a light emissive display). 
Luo’s gyroscope is used to detect the position and orientation of the Pepper’s cone including detecting the rotation of the cone. Luo’s calibration camera of FIG. 6 and Section “Estimation” record a video as series of alternating horizontal and vertical magenta and green striped images on the tablet display wherein the cone is located at the center of the recorded image. Accordingly, the location of the cone is also detected by the calibration camera….this allows establishing a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. So every pixel in the tablet display has been detected by the calibration camera including the center pixel in the tablet display which can be mapped to the bottom apex position of the Pepper’s cone according to the mapping function using the viewing ray. The center pixel is thus detected by the calibration camera and the calibration camera assigns a unique binary code to the center pixel. 
Luo teaches at “Results” Section that our prototype display is calibrated with viewing location at y = 8 cm and z=43 cm using Iphone 6S calibration camera and the viewing location is defined in the coordinate system relative to the origin of the coordinate system (which is the center pixel of the tablet display). Luo teaches at “Tablet” our display uses the built-in gyroscope to track the user’s vantage point (which could be the cone’s bottom location when the user focuses on the cone’s bottom location). 
Luo teaches at FIG. 5 and “Distortion Calibration” Subsection that the viewer’s location is detected relative to the position of the Pepper’s Cone which is attached to the Tablet display. The viewer location relative to the cone location is measured by the gyroscope and thus the cone location relative to the viewer location is also measured by the gyroscope. 
Luo teaches at FIGS. 5-6 and “Problem Statement” assigning each pixel a unique binary code (accordingly, the center pixel on the tablet display corresponding to the apex position of the cone and/or the position of the nickel is assigned a unique binary code which is then detected by the camera of the IPHONE 6S) and mapping the origin (center pixel) of the coordinate system of the tablet display (which corresponds to the apex position of the cone) to the center pixel of the calibration camera and that the concentrically arranged series of green and magenta striped patterns are displayed on the tablet and there are a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. The center pixel of the concentrically series of green and magenta striped pattern corresponds to the position of the attachment member of the plastic cone which is detected by the camera of the iPHONE 6S. In other words, the camera calibration allows the optical transfer function e and its inverse function f to be determined. For example, a ray through a point p(u,v) on the image plane of this virtual camera is redirected by the reflector and intersects the tablet display at the point q(s,t). This mapping includes mapping a point p(u0, v0) on the image plane of the virtual camera to the point q(0,0) on the tablet display (which corresponds to the apex position of the cone). Luo teaches determining the camera calibration function f(s, t) mapping q(s,t) to p(u,v) so that using the camera calibration function f, the apex point (0,0) of the cone can be specifically mapped to a point p(u0,v0) on the image plane of this virtual camera using I(u0,v0)=I(f(0,0)). 
Luo thus teaches the camera calibration parameterizing the cone of rays using an optical transfer function e that maps points on the virtual image plane of the virtual camera to the points on the tablet display (including mapping a point on the virtual image plane to the apex point of the cone or the origin of the coordinate system on the tablet display). 
Luo teaches at FIG. 1, FIG. 6 FIG. 8 and “Interactive Rendering” Subsection that the tablet’s gyroscope is used to detect the motion, the rotation angle and current heading of the Pepper’s Cone. It should be noted that the cone’s current heading is relative to the origin of the coordinate system which is the apex position of the cone); and 
the dockable device comprising a positioning processor (410) operable to position images, which have been distorted by the inverse of the distortion caused by the reflection of the cone, responsive to the known physical relationship between the cone and the dockable device 
(
In Luo FIGS. 5-6, the apex position of the cone (the origin of the tablet display) is also the center position of the nickel which is an attachment member of the cone. 
Luo teaches at FIGS. 5-6 and “Problem Statement” assigning each pixel a unique binary code (accordingly, the center pixel on the tablet display corresponding to the apex position of the cone and/or the position of the nickel is assigned a unique binary code which is then detected by the camera of the IPHONE 6S) and mapping the origin (center pixel) of the coordinate system of the tablet display (which corresponds to the apex position of the cone) to the center pixel of the calibration camera and that the concentrically arranged series of green and magenta striped patterns are displayed on the tablet and there are a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. The center pixel of the concentrically series of green and magenta striped pattern corresponds to the position of the attachment member of the plastic cone which is detected by the camera of the iPHONE 6S. In other words, the camera calibration allows the optical transfer function e and its inverse function f to be determined. For example, a ray through a point p(u,v) on the image plane of this virtual camera is redirected by the reflector and intersects the tablet display at the point q(s,t). This mapping includes mapping a point p(u0, v0) on the image plane of the virtual camera to the point q(0,0) on the tablet display (which corresponds to the apex position of the cone). Luo teaches determining the camera calibration function f(s, t) mapping q(s,t) to p(u,v) so that using the camera calibration function f, the apex point (0,0) of the cone can be specifically mapped to a point p(u0,v0) on the image plane of this virtual camera using I(u0,v0)=I(f(0,0)). 
Luo thus teaches the camera calibration parameterizing the cone of rays using an optical transfer function e that maps points on the virtual image plane of the virtual camera to the points on the tablet display (including mapping a point on the virtual image plane to the apex point of the cone or the origin of the coordinate system on the tablet display). 
Luo teaches at FIG. 1, FIG. 6 FIG. 8 and “Interactive Rendering” Subsection that the tablet’s gyroscope is used to detect the motion, the rotation angle and current heading of the Pepper’s Cone. It should be noted that the cone’s current heading is relative to the origin of the coordinate system which is the apex position of the cone. 
Luo teaches at “Tablet” section that our display includes a tablet computer that integrates a dedicated real-time graphics hardware using GPUs and a gyroscope and a rendering system that can generate high-quality images. 
Luo teaches at “Results” Section that the total distortion map construction and processing time required 42s on a Macbook Pro with a 2.7 GHz Intel Core i5 CPU and at FIG. 1 and Introduction—fourth paragraph that a display of the IPAD renders a distorted image to compensate for the distortion introduced by the reflector. Luo teaches at “Distortion Calibration” mapping a tablet pixels/points by viewing rays to points of the target image on the virtual image plane where the distortion map allows displaying a target image on the virtual image plane by displaying the warped image on the tablet display).

Luo does not explicitly teach the docking station comprising a physical engagement detector other than a touch surface operable to detect the proper engagement of the dockable device with the docking station. 

The prior art references do not anticipate or suggest the new claim limitation of “the docking station comprising a physical engagement detector other than a touch surface operable to detect the proper engagement of the dockable device with the docking station” in a system, set forth in the newly submitted base claim 1.  The dependent claims 2-10, 12 and 14 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613